Citation Nr: 0914062	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  08-00 111A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Chapter 35 Dependents' Education Benefits in the amount of $ 
647.03.  


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The appellant seeks waiver of an overpayment of Chapter 35 
Dependents' Education Benefits as a child of a disabled 
veteran. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2007 decision of the Committee on 
Waivers and Compromises (Committee) of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied a 
waiver of overpayment in the amount of $812.33.  In that 
decision, the Committee stated that the amount of overpayment 
was incorrect.  Termination of the appellant's benefits was 
incorrectly made at the end of term on March 1, 2006 and was 
corrected to terminate on the date of withdrawal on March 13, 
2006.  The Committee acknowledged that the correct amount of 
overpayment is $647.03.  

Regrettably, a June 2007 Debt Management document shows a 
total debt and amount considered for waiver of $812.23 with a 
total accrued interest, amount recovered, and current 
principal based on that amount.  A January 2008 statement of 
the case denied waiver of $812.23 but also acknowledged that 
the debt was reduced to $647.03.  The Board refers the issue 
of the total amount of the debt to the RO for correction as 
necessary for accounting and collection purposes.  Based on 
the Committee's clear explanation in the decision and in the 
statement of the case that the initial amount of the 
overpayment had been reduced, the Board will adjudicate the 
appeal as entitlement to a waiver of recovery of an 
overpayment of $647.03.  


FINDINGS OF FACT

1.  In November 2005, the appellant's education institution 
informed VA that the appellant was enrolled in course of 
study from January 9, 2006 to May 2, 2006.  

2.  On April 5, 2006, the appellant's education institution 
informed VA that the appellant withdrew from enrollment, 
effective March 13, 2006.  

3.  VA audit documents prepared on March 2, 2007, showed that 
the appellant received payment of education benefits at a 
half-time rate of $413.00 per month for the period March 1, 
2006 to May 1, 2006.   

4.  The appellant was ineligible for payments for study from 
March 14, 2006 to May 1, 2006.  

5.  There is no evidence of fraud, misrepresentation, or bad 
faith by the appellant.  

6.  There is no evidence that VA failed to promptly act on 
the information obtained from the school.  

7.  Collection of the indebtedness would not deprive the 
appellant of the basic necessities or defeat the purpose of 
educational benefits.  

8.  The appellant would be unjustly enriched if allowed to 
retain the benefits.  


CONCLUSION OF LAW

Recovery of the overpayment of disability compensation in the 
amount of $647.03 would not be against equity and good 
conscience.  38 U.S.C.A. § 5302 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 1.963, 1.965 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The notice requirements set forth in the Veteran's Claims 
Assistance Act of 2000 (VCAA) and its implementing 
regulations are not required because the issue presented 
involves a claim for waiver of recovery of overpayment of VA 
benefits.  See Barger v. Principi, 16 Vet. App. 132, 138 
(2002) (The notice and duty to assist provisions of the VCAA 
do not apply to chapter 53 waiver of recovery matters, as 
chapter 53 already contains its own notice provisions).  
Nevertheless, the Board has reviewed the case for purposes of 
ascertaining that the appellant has had a fair opportunity to 
present arguments and evidence in support of her request for 
a waiver of debt.  The Board concludes from that review that 
the requirements for the fair development of the claim have 
been met. 

A waiver of recovery of an overpayment or waiver of 
collection of any indebtedness is not warranted where any one 
of the following elements is found to exist: (1) fraud, (2) 
misrepresentation, or (3) bad faith.  38 U.S.C.A. § 5302.  
The Committee did not explicitly determine that there was no 
evidence of fraud, misrepresentation, or bad faith.  Upon 
review of the record, the Board concludes that there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the appellant in this case.  Given that preliminary 
finding, the dispositive question before the Board is the 
issue of whether the evidence establishes that recovery of 
the overpayment indebtedness would be against equity and good 
conscience, in which case recovery of that overpayment may be 
waived. 
38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965. 

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

1. Fault of debtor. Where actions of the debtor 
contribute to creation of the debt.
2. Balancing of faults. Weighing fault of the 
debtor against VA fault.
3. Undue hardship. Whether collection would deprive 
debtor or family of basic necessities.
4. Defeat the purpose. Whether withholding of 
benefits or recovery would nullify the objective 
for which the VA benefits were intended.
5. Unjust enrichment. Failure to make restitution 
would result in unfair gain to the debtor.
6. Changing position to one's detriment. Reliance 
on VA benefits results in relinquishment of a 
valuable right or incurrence of a legal obligation. 

38 C.F.R. § 1.965(a).

In the evaluation of whether equity and good conscience 
necessitates a favorable waiver decision, the Board must and 
has considered all of these specifically enumerated elements.  
However, the Board finds that the issues of balancing of 
fault, unjust enrichment, defeat of purpose, and undue 
hardship are more significant to the case before the Board.

VA's working definition of "fault" is, "The commission or 
omission of an act that directly results in the creation of 
the debt." Veteran's Benefits Administration Circular 20-90- 
5 (Feb. 12, 1990).  Fault should initially be considered 
relative to the degree of control the veteran had over the 
circumstances leading to the overpayment.  If control is 
established, even to a minor degree, the secondary 
determination is whether the debtor's actions were those 
expected of a person exercising a high degree of care, with 
due regard for the debtor's contractual responsibility to the 
Government. The age, financial experience, and education of 
the debtor should also be considered in these determinations.

When it is discovered that a VA adjudicator has awarded 
excessive benefits because of administrative error, 
adjustment will be made usually by reducing or terminating 
benefits effective the last date of payment.  Administrative 
error is not for application when an overpayment results from 
an act of omission or commission by the payee.  If the payee 
fails to provide full disclosure of facts or due to the 
amount of the overpayment should know an error has been made, 
yet accepts the payment, the overpayment will not be 
considered due to administrative error.  VA Manual 22-4, Part 
III, § 2.03.  An example when administrative error applies is 
when VA erroneously interprets the law to allow payment of 
greater benefits than the legislative intent.  An example 
when administrative error does not apply is when the payee 
accepts an amount that is patently excessive.  Id. 

In November 2005, VA received notice from the appellant's 
education institution that the appellant was enrolled for 
three credit hours from January 9, 2006 ending March 1, 2006 
and three credit hours from March 13, 2006 ending May 2, 
2006.  The course of study warranted benefits at the half-
time rate of $413.00 per month.  

On April 5, 2006, VA received notice from the education 
institution that the appellant completed the first course of 
study but withdrew, effective March 13, 2006.  In 
correspondence on May 1, 2006, VA notified the appellant that 
she was not entitled to benefit payments that already had 
been paid for study from March 13, 2006 to May 2, 2006.  VA 
did not specify the amount of overpayment. 

In correspondence in June 2006, the appellant requested 
waiver of recovery of an indebtedness in the amount of 
$812.23.  The appellant stated that she attended a class from 
March 13, 2006 through May 2, 2006 and had received a 
satisfactory grade for her work.  She further stated that her 
education institution involuntarily withdrew her from 
enrollment for this class because additional fees were 
required.  There is no other evidence in the file to show 
whether the issues of disputed enrollment, attendance, 
payment of additional fees, or assignment of academic credit 
have been resolved.  However, there are records to show that 
the appellant continued a program of study at the institution 
from August 2006 through May 2008.  

In June 2006, the appellant submitted a financial status 
report.  The appellant reported that she was married with two 
small children and that she and her husband were employed.  
The report showed a net monthly income in excess of expenses 
of $151.41.  The appellant reported some expenses were 
payments required by a bankruptcy determination.  The 
appellant indicated that recovery of $50.00 per month would 
be possible if waiver was not granted. 

In a March 2007, the Committee denied the request for waiver 
of the overpayment.  An attached audit worksheet showed that 
the appellant had been paid benefits for the entire months of 
March and April 2006 but was ineligible for the benefits 
starting on March 13, 2006, the date of withdrawal reported 
by the education institution.  The amount of overpayment was 
$647.03.  The Committee did not make a clear finding 
regarding fraud, misrepresentation, or bad faith, but 
proceeded to evaluate the criteria for waiver on the basis of 
equity and good conscience.  The Committee determined that 
the appellant knew or, with the exercise of reasonable care, 
should have known that she was not entitled to the benefits 
from March 13 to May 1, 2006.  The Committee noted that the 
appellant's family income exceeded expenses.  Considering the 
appellant's education, age, and employment status, the 
Committee determined that recovery of the overpayment would 
not deprive the family of necessities.  The Committee further 
determined that recovery of the debt over time would not 
defeat the purpose of the benefits available to continue her 
education and that the appellant would be unjustly enriched 
if she retained benefits which she was not entitled to 
receive.  

In March 2007 notice of disagreement, the appellant again 
stated that she was unaware that her institution 
involuntarily withdrew her enrollment for a class from March 
13 to May 1, that she had actually attended the class twice 
per week for eight weeks, and that she had prepaid the 
tuition with the exception of the extra fees.  She stated 
that she was not notified of the extra fees until after 
notification of withdrawal and overpayment from VA.  

As a preliminary matter, the Board notes that whether the 
appellant attended class and should have been considered 
enrolled is a matter that must be resolved by the appellant 
and her institution.  However, the Board will consider the 
appellant's report of the circumstances in applying the 
criteria for waiver of the debt.  

The Board concludes that there is no evidence of fraud, 
misrepresentation, or bad faith on the part of the appellant 
in this case.  There is no evidence that the appellant 
misrepresented the facts or acted with the intent to seek 
unfair advantage with knowledge of the consequences.  She has 
reported to VA that she thought she was properly enrolled in 
the class until VA notified her otherwise.  The Board will 
proceed to apply the standards of equity and good conscience. 

Regarding fault on the part of the appellant and balancing of 
fault, the Board concludes that VA acted appropriately when 
it received the April notice from the institution that the 
appellant was not enrolled for the March through May classes.  
VA notified the appellant and terminated benefits payments in 
a timely manner.  There is no evidence of administrative 
error by VA in the creation of the overpayment. 

 The Board accepts as credible the appellant's statements 
that she was unaware of the institution's actions to 
disenroll her and that she could not have promptly informed 
VA of the action.  Nevertheless, the responsibility to verify 
enrollment rests with the appellant and the institution.  
38 C.F.R. § 21.4138 (e).   Though she was reportedly unaware 
of action by the institution, the appellant does have a 
degree of control over her enrollment status and payment of 
the institution's fees.  Therefore, some degree of fault must 
be attributed to the appellant for not ensuring during or 
after the period of study that her enrollment was verified 
and additional fees paid.   

Regarding enrichment, hardship, and defeating the purpose of 
the education benefits, the Board concludes that the 
appellant has been unjustly enriched because she received 
payments for benefits for which she was not entitled.  
38 C.F.R. § 21.4135 (g) (2008).  The Board concludes from a 
review of the financial status report and subsequent 
education enrollment that recovery of the debt would not 
impose a hardship on the appellant or impede the progress of 
her education program.  The appellant indicated income in 
excess of expenses and that recovery at a rate of $50.00 per 
month could be accommodated.  A June 2007 Debt Management 
document showed that the debt was substantially recovered 
over a period of time when the appellant continued her 
program of study.  There is no indication that the appellant 
relinquished a valuable right or incurred a legal obligation 
as a result of the overpayment. 

Therefore, the Board concludes that recovery of the 
overpayment in the amount of $647.03 would not be against 
equity and good conscience.  As the preponderance of the 
evidence is against a waiver of overpayment, the "benefit of 
the doubt" rule is not for application, and the Board must 
deny the request for waiver.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


	(CONTINUED ON NEXT PAGE)



ORDER

Waiver of recovery of an overpayment of education benefits in 
the amount of $647.03 is denied.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


